Exhibit 10.62 CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO OMITTED. LOAN AGREEMENT () dated as of , 2008 among PINNACLE AIRLINES, INC., Borrower EACH CERTIFICATE HOLDER FROM TIME TO TIME HERETO, Certificate Holders and WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, Indenture Trustee Vedder Price P.C. Chicago, Illinois LOAN AGREEMENT () THIS LOAN AGREEMENT () dated as of , 2008 among (i)PINNACLE AIRLINES, INC. a Georgia corporation, (the “Borrower”), (ii)EACH CERTIFICATE HOLDER from time to time, and (iii)WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association, as the Indenture Trustee. W I T N E S S E T H: WHEREAS, certain terms are used herein as defined in Section1(a) hereof; and WHEREAS, concurrently with the execution and delivery of this Agreement, the Borrower and the Indenture Trustee are entering into the Trust Indenture and Security Agreement () dated on or about the date hereof (the “Trust Indenture”) pursuant to which the Borrower agrees, among other things, to issue one or more Loan Certificates as evidence of the Borrower’s indebtedness to the Certificate Holders, which Loan Certificates will be secured by the mortgage and security interest created by the Borrower in favor of the Indenture Trustee, and the Borrower shall execute and deliver the Trust Indenture Supplement covering the Aircraft, supplementing the Trust Indenture. NOW THEREFORE, in consideration of the mutual agreements herein contained, the parties hereto agree as follows: Section1.Certain Definitions. (a)Except as otherwise defined in this Agreement, including its annexes, schedules and exhibits, terms used herein in capitalized form shall have the meanings attributed thereto in the Trust Indenture.Unless the context otherwise requires, any reference herein to any of the Operative Documents refers to such document as it may be modified, amended or supplemented from time to time in accordance with its terms and the terms of each other agreement restricting the modification, amendment or supplement thereof. (b)“Financed Amount” shall, subject to the terms of Section 2(a) hereof, be $[***]. (c)“Administration Fee” shall be [***]. (d)“Applicable Margin” shall be [***]. (e)“Make-Whole Margin” means [***]. (f)“Termination Date” means [***]. Section2.Commitments; Commitment Fee.(a) Commitment.Subject to the terms and conditions of this Agreement, each Certificate Holder agrees to make a secured loan to the Borrower (herein called the “Loan”) on a date to be designated pursuant to Section3 hereof, but in no event later than [***]; the “Commitment Termination Date”), in the amount in Dollars set forth opposite such Certificate Holder’s name in ScheduleII hereto (its “Commitment”), and to receive, as evidence of such secured loan, Loan Certificate(s) in an amount equal to its Commitment.The aggregate amount of the Commitments shall equal the Financed Amount.The Financed Amount for the Aircraft shall not exceed (i) [***] of the Net Purchase Price, and (ii) when taken together with the “Financed Amount” advanced or to be advanced under the Other Loan Agreements, the Maximum Commitment Amount (as hereinafter defined).In the event that the Aircraft is not financed on the Aircraft Delivery Date, then the Financed Amount and the amortization schedules will be adjusted accordingly, as though the Loan had been made on such Aircraft Delivery Date; provided that for purposes of the preceding sentence, the Financed Amount shall be deemed to have been advanced on such Aircraft Delivery Date.If any Certificate Holder shall default in its obligation to make the amount of its Commitment available pursuant to this Section2 in respect of the Aircraft, no other Certificate Holder shall have an obligation to make any portion of such amount available or to increase the amount of its Commitment and the obligations of the non-defaulting Certificate Holder shall remain subject to the terms and conditions set forth in this Agreement. (b)Commitment Fee.Original Certificate Holder has agreed to provide financing to Borrower prior to the Termination Date for up to [***] Bombardier aircraft pursuant to the Letter of Offer in an aggregate amount not to exceed $[***] (“Maximum Commitment Amount”).In consideration of the Original Certificate Holder’s commitment in respect of the Maximum Commitment Amount, the Borrower shall pay to the Original Certificate Holder on December 30 and June 30 of each calendar year (unless such date is not a Business Day, then such payment shall be made on the next succeeding Business Day) a commitment fee (the “Commitment Fee”) of [***] on the balance of the Maximum Commitment Amount remaining undisbursed from time to time ([***]), less any commitment fee paid under any Other Loan Agreements. Section3.Borrower’s Notice of Closing Date; Closing Procedure. (a)The Borrower agrees to give each Certificate Holder and the Indenture Trustee at least [***] Business Days’ prior written notice (unless waived by the Certificate Holders) of the scheduled Closing Date which Closing Date shall be a Business Day not later than the Commitment Termination Date, which notice shall specify the scheduled Closing Date, the Financed Amount, the instructions for wiring the Financed Amount, and the election of either a Fixed Rate of interest or the Floating Rate.The form of such notice is set out on Exhibit A hereto. (b)Subject to the terms and conditions of this Agreement, and simultaneous with transfer of the Financed Amount to the Borrower or its designee, the Borrower shall authorize the delivery and filing for recordation of the FAA Bill of Sale, the FAA Application for Registration and the Trust Indenture with the FAA and consent to the registration of the contracts of sale in respect of the Warranty Bill of Sale (to the extent not previously registered) and the International Interest created by the Trust Indenture with the International Registry.Prior to 11a.m., New York time, on the scheduled Closing Date specified in the Borrower’s notice referred to in the first paragraph of this Section3, each Certificate Holder agrees, subject to the terms and conditions of this Agreement, to pay to the Indenture Trustee the amount of its Commitment.Subject to the satisfaction of the conditions precedent set forth in Section 4(a) or waiver thereof by the Certificate Holders, at the Closing, the Indenture Trustee shall upon instructions received from the Certificate Holders release the Commitment to the Borrower by paying the amount thereof by transfer of immediately available funds to such account as shall be specified in the notice of Closing Date delivered pursuant to Section 3(a) above.The Certificate Holders may, in lieu of releasing the entire Commitment to the Borrower as aforesaid and by prior notice given to Borrower, at their option, be entitled to offset from the amount of the Commitment to be funded hereunder, the aggregate amount payable under the Pinnacle PDP Facility Agreements in respect of the Aircraft as well as any arrangement fee or Commitment Fees due and owing on such Closing Date. (c) If for any reason the Closing is not consummated on the scheduled Closing Date, the Borrower may, by telephone notice to the Indenture Trustee given by 2:00 p.m., New York City time (such telephone notice to be promptly confirmed in writing by personal delivery or facsimile) on the scheduled Closing Date, designate a delayed Closing Date (which may include successive delayed Closing Dates), in which case the Indenture Trustee shall hold the funds provided by the Certificate Holders until such delayed Closing Date and use reasonable efforts to invest such funds in Permitted Investments, as directed by the Borrower, provided, that if such Closing does not occur by the third Business Day after such initial scheduled Closing Date, such funds shall be returned to the Certificate Holders. The Indenture Trustee shall not be liable for any loss relating to an investment made in accordance with this Section 3(c). The Indenture Trustee shall pay to the Borrower upon its request any earnings from such investments, and the Borrower shall pay to the Indenture Trustee upon its request any losses from such investments. If the Closing fails to occur on a scheduled or delayed Closing Date and the Borrower does not give notice of a delayed Closing Date pursuant to this Section, the Indenture Trustee shall promptly return to the Certificate Holders the amount of their Commitments (or so much thereof as is then on deposit with it as well as any monies received by the Indenture Trustee from the Borrower in reimbursement of any losses sustained as a result of the prior investment of such funds) and, if such events have occurred, or if the funds representing the Loan are returned as provided in the proviso to the first sentence of this paragraph (c), the Borrower shall pay to the Certificate Holders upon demand interest on the amount funded from and including the initial scheduled Closing Date to but excluding the date on which such funds are returned by 1:00 P.M. (New York City time) (or, if returned after such time on such date, to but excluding the next Business Day), at a rate per annum equal to the Applicable Rate, plus Break Amount (determined as if the Loan had been advanced as of the scheduled Closing Date). If the Borrower has designated a delayed Closing Date pursuant to this Section and the Closing occurs on such delayed Closing Date, the Loan shall accrue interest at the Applicable Rate from the initial scheduled Closing Date. Section4.Conditions. (a)Conditions Precedent to the Certificate Holders’ Participation in the Loan.It is agreed that the respective obligations of each Certificate Holder to lend its Commitment to the Borrower is subject to the satisfaction prior to (unless otherwise waived by each Certificate Holder) or on the Closing Date of the following conditions precedent, except that compliance with paragraph(iii) by a Certificate Holder shall not be a condition precedent to the obligations of such Certificate Holder: (i)Such Certificate Holder shall have received due notice with respect to the Closing Date pursuant to Section3 hereof (or shall have waived such notice either in writing or by funding in absence of such notice). (ii)No change shall have occurred after the date of the execution and delivery of this Agreement in applicable law or regulations thereunder or interpretations thereof by appropriate regulatory authorities which, in the reasonable opinion of such Certificate Holder would make it a violation of law or regulations for such Certificate Holder to make its Commitment available to acquire its Loan Certificate(s) or to realize the benefits of the security afforded by the Trust Indenture. (iii)Each Certificate Holder shall have made available the amount of its Commitment for the Aircraft in accordance with Section3(b) hereof. (iv)The following documents shall have been duly authorized, executed and delivered by the respective party or parties thereto, shall each be satisfactory in form and substance to such Certificate Holder and shall be in full force and effect and executed counterparts shall have been delivered to such Certificate Holder and its counsel, provided that only such Certificate Holder shall receive an executed original of its Loan Certificate(s): (1)this Agreement; (2)the Trust Indenture; (3)the Trust Indenture Supplement covering the Aircraft and dated as of the Closing Date; (4)the Loan Certificate(s); (5)the Manufacturer Consent and the Engine Consent and Agreement; (6)a copy of that portion of the Purchase Agreement certified by the Secretary or an Assistant Secretary of the Borrower as being a true and accurate copy of the same that constitutes the Assigned Warranties; (7)copies of the Bills of Sale (including the Buyer Furnished Equipment); (8)a copy of the FAA Application for Registration; and (9)the Guaranty. (v)A Uniform Commercial Code financing statement or statements covering all the security interests created by or pursuant to the granting clause of the Trust Indenture that are not covered by the recording system established by the Federal Aviation Act shall have been duly filed in all places reasonably deemed necessary in the opinion of counsel for the Certificate Holders, to establish and perfect the Indenture Trustee’s security interest in the Indenture Estate. (vi)Such Certificate Holder shall have received the following, in each case in form and substance reasonably satisfactory to it: (1)a certificate of good standing and a certified copy of the Articles of Incorporation and Bylaws of the Indenture Trustee, the Borrower and the Guarantor each as in effect as of the Closing Date and a copy of resolutions of the board of directors of the Borrower and the Guarantor or the executive committees thereof, certified by the Secretary or an Assistant Secretary of the Borrower or the Guarantor, as applicable, duly authorizing the execution, delivery and performance by the Borrower or the Guarantor, as applicable, of this Agreement (in the case of the Borrower) and each other document required to be executed and delivered by such party on the Closing Date in accordance with the provisions hereof and thereof; (2)an incumbency certificate of the Indenture Trustee, the Borrower and the Guarantor as to such Person or Persons authorized to execute and deliver this Agreement, the other Operative Documents, and any other documents to be executed on behalf of such party in connection with the transactions contemplated hereby and as to the signature of such Person or Persons. (vii)All appropriate action required to have been taken by the Federal Aviation Administration, or any governmental or political agency, subdivision or instrumentality of the United States, on or prior to the Closing Date in connection with the transaction contemplated by this Agreement shall have been taken, and all orders, permits, waivers, authorizations, exemptions and approvals of such entities required to be in effect on the Closing Date in connection with the transaction contemplated by this Agreement shall have been issued, and all such orders, permits, waivers, authorizations, exemptions and approvals shall be in full force and effect on the Closing Date. (viii)On the Closing Date the following statements shall be true, and such Certificate Holder shall have received evidence reasonably satisfactory to it to the effect that: (1)the Borrower will have good and marketable title to the Aircraft, free and clear of all Liens; (2)(A) the Trust Indenture and the Trust Indenture Supplement have been (or are in the process of being) duly filed for recordation with the FAA pursuant to the Federal Aviation Act and there exist no Liens of record prior to the Lien of the Trust Indenture and (B) the registrations (the “Registrations”) will have been made (or, in the case of the contract of sale, simultaneously with such delivery, shall be made) and consented to with the International Registry of a contract of sale with respect to the Warranty Bill of Sale and a prospective international interest (relating to the Trust Indenture as to the Airframe and Engines) (with no stated lapse date) between Borrower and Indenture Trustee, in favor of Indenture Trustee, and there shall be no other registrations with respect to the Airframe or either Engine, which remain effective, with the International Registry; (3)the Aircraft has been duly certified as to type by the FAA, and the Borrower has authority to operate the Aircraft; (4)the Indenture Trustee is entitled to the protection of Section1110 of the United States Bankruptcy Code in connection with its right to take possession of the Airframe and Engines in the event of a case under Chapter11 of the United States Bankruptcy Code in which the Borrower is a debtor; and (5)since December31, 2006, there shall have been no material and adverse change in the financial or operational condition of the Borrower or the Guarantor and no event or circumstance shall have occurred which in the reasonable judgment of such Certificate Holder had or would be reasonably likely to have a Material Adverse Effect. (ix)On the Closing Date, (A)the representations and warranties of the Borrower contained in Section7(a) of this Agreement and of the Guarantor contained in Section10 of the Guaranty shall be true and accurate as though made on and as of such date except to the extent that such representations and warranties relate solely to an earlier date (in which case such representations and warranties shall be true and accurate on and as of such earlier date); (B)no event shall have occurred and be continuing which constitutes (or would, with the passage of time or the giving of notice or both, constitute) an Event of Default; and (C)since December31, 2006, there shall have been no material and adverse change in the financial or operational condition of the Borrower or the Guarantor and no event or circumstance shall have occurred which in the reasonable judgment of such Certificate Holder had or would be reasonably likely to have a Material Adverse Effect. (x)The Indenture Trustee and such Certificate Holder shall have received opinions addressed to each of them from (1)Vinson & Elkins LLP, special counsel to the Borrower and Guarantor, as to the due authorization and execution of the Operative Documents by the Guarantor and as to the valid, binding and enforceable nature of the Operative Documents, the creation and perfection of the Lien created by the Indenture in place on the Closing Date and as to such other matters as such Certificate Holder may reasonably request; and (2)Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C., special Georgia counsel to the Borrower, as to the due authorization and execution of the Operative Documents by the Borrower and as to such other matters as such Certificate Holder may reasonably request in as it relates to Georgia law. (xi)Such Certificate Holder shall have received the opinion addressed to such Certificate Holder and the Borrower from Ray, Quinney& Nebeker P.C., special counsel for the Indenture Trustee, in form and substance reasonably satisfactory to the addressees thereof. (xii)Such Certificate Holder shall have received an opinion addressed to such Certificate Holder, the Indenture Trustee and the Borrower from Crowe & Dunlevy, P.C., special FAA counsel in Oklahoma City, Oklahoma. (xiii)Such Certificate Holder shall have received from Vedder Price P.C., special counsel for the Certificate Holders, an opinion satisfactory in substance and form to the Certificate Holders, as to such matters incident to the transactions contemplated hereby as such Certificate Holder may reasonably request. (xiv)Such Certificate Holder shall have received a separate certificate signed by an officer of each of the Borrower and the Guarantor, dated the Closing Date, addressed to such Certificate Holder and certifying, in the case of the Guarantor, as to the matters stated in paragraph (ix) (as it relates to the Guarantor) of this Section 4(a), and certifying, in the case of the Borrower, as to the matters stated in paragraphs(ix) (as it relates to the Borrower) and (xvi) of this Section4(a).The form of such Certificate is set out on Exhibit B hereto. (xv)Such Certificate Holder shall have received an independent insurance brokers’ report and certificate(s) of insurance, in form and substance reasonably satisfactory to such Certificate Holder as to the due compliance with the terms of ArticleVI of the Trust Indenture relating to insurance with respect to the Aircraft (or, in the case of war risk insurance, a certificate of the FAA). (xvi)On the Closing Date it shall be true that no Event of Loss (or event which with the passage of time would become an Event of Loss) with respect to the Airframe or any Engine has occurred. (xvii)No action or proceeding shall have been instituted before any court or governmental agency, nor shall any order, judgment or decree have been issued or proposed to be issued by any court or governmental agency at the time of the Closing Date to set aside, restrain, enjoin or prevent the completion and consummation of this Agreement or the transaction contemplated hereby. (xviii)The representations and warranties of the Indenture Trustee contained in Section8 shall be true and accurate in all material respects as of the Closing Date as though made on and as of such date and such Certificate Holder shall have received a certificate signed by the Chairman of the Board, the President, any Executive Vice President, any Senior Vice President, any Vice President, any Assistant Vice President or the Secretary of the Indenture Trustee certifying as to the foregoing matters with respect to the Indenture Trustee. (xix)Original Certificate Holder shall have received evidence reasonably satisfactory to it that the Financed Amount for the Aircraft does not exceed [***] of the purchase price of the Aircraft, as evidenced by (I) a purchase invoice from the Borrower or Manufacturer and (II) a certificate from the Manufacturer which attests to the Net Purchase Price and all price discounts and other cash credits, credits or concessions with respect to the Aircraft. (xx) Agreement remains in full force and effect. (xxi)Such Certificate Holder and the Indenture Trustee shall have received an opinion addressed to it from Sidley Austin Brown & Wood LLP, special counsel for Manufacturer and opinions addressed to it from in-house counsel to the Manufacturer, as to such matters as such Certificate Holder may reasonably request. (xxii)Initial Certificate Holder shall have received (i) an arrangement fee in an amount equal to [***] of the Financed Amount, and (ii) any Commitment Fee then due and owing. (xxiii)The Guarantor shall have a minimum unrestricted cash, cash equivalents and short term investments balance (determined in accordance with GAAP on a consolidated basis) of at least [***]. (xxiv)No Default or Event of Default shall have occurred under the Other Trust Indentures or the Pinnacle PDP Facility Agreements and, unless notice of offset has been given as provided in the last sentence of Section 3(b) hereof, the aggregate amount owing to the “Lender” under the Pinnacle PDP Facility Agreements in respect of the Aircraft shall have been paid in full. Promptly upon the recording of the FAA Bill of Sale, Trust Indenture and the Trust Indenture Supplement covering the Aircraft pursuant to the Federal Aviation Act and the registration with the International Registry of the international interests in the Airframe and Engines created by the Trust Indenture and the contract of sale with respect to the Warranty Bill of Sale, the Borrower will cause special FAA counsel in Oklahoma City, Oklahoma, to deliver to each Certificate Holder and the Borrower an opinion as to the due and valid registration of the Aircraft by the FAA in the name of the Borrower, and the due recording of the Trust Indenture and the Trust Indenture Supplement and the lack of filing of any intervening documents with respect to the Aircraft at the FAA and the International Registry. (b)Conditions Precedent to the Obligations of the Borrower.It is agreed that the obligations of the Borrower to enter into the Trust Indenture and other Operative Documents are all subject to the fulfillment to the satisfaction of the Borrower prior to or on the Closing Date of the following conditions precedent: (i)The conditions specified in Sections4(a)(iii), 4(a)(iv), (and executed copies of the documents referred to therein shall have been delivered to Borrower), 4(a)(vii), 4(a)(viii)(3) and 4(a)(xviii) hereof shall have been satisfied, unless such nonsatisfaction is the result of the Borrower’s action or failure to act. (ii)The Borrower shall receive good and marketable title to the Aircraft from Bombardier Inc. (iii)The Borrower shall have received a copy of the general authorizing resolutions of the board of directors (or executive committees) or other satisfactory evidence of authorization of the Indenture Trustee certified as of the Closing Date by the Secretary or an Assistant Secretary of the Indenture Trustee which authorize the execution, delivery and performance by the Indenture Trustee of all the Operative Documents to which it is a party, together with such other documents and evidence with respect to the Indenture Trustee as the Borrower may reasonably request in order to establish the consummation of the transactions contemplated by this Agreement, the taking of all corporate proceedings in connection therewith and compliance with the conditions herein set forth. (iv)The representations and warranties of each Certificate Holder and the Indenture Trustee, contained in Section8 hereof shall be true and accurate as of the Closing Date as though made on and as of such date except to the extent that such representations and warranties relate solely to an earlier date (in which event such representations and warranties shall have been true and accurate on and as of such earlier date) and the Borrower shall have received a certificate signed by the Chairman of the Board, the President, any Vice President or any Assistant Vice President or other authorized representative of the Indenture Trustee as to the foregoing matters with respect to the Indenture Trustee. (v)The Borrower shall have received the opinion set forth in Section4(a)(xi) addressed to the Borrower and dated the Closing Date. (vi)No change shall have occurred after the date of the execution and delivery of this Agreement in applicable law or regulations thereunder or interpretations thereof by appropriate regulatory authorities which, in the opinion of the Borrower, would make it a violation of law or regulations for the Borrower to enter into any transaction contemplated by the Operative Documents. Section5.Closing Procedure.Following the Borrower’s notice of the scheduled Closing Date as provided in Section3 hereof, the parties will pre-position the executed FAA Bill of Sale, FAA Application for Registration, Trust Indenture and Trust Indenture Supplement with FAA counsel in Oklahoma City, Oklahoma, will have completed the Registrations and will have completed the searches of the International Registry necessary to evidence the priority of the Registrations.Prior to 11a.m., New York time, on the Closing Date, each Certificate Holder will, subject to the terms and conditions of this Agreement, wire transfer its Commitment to the Indenture Trustee.By conference telephone call among the Borrower, the Certificate Holders, Bombardier, Inc. (and/or their counsel acting on their behalf), the Indenture Trustee and FAA counsel, the appropriate party will authorize the filing of the FAA Bill of Sale, FAA Application for Registration, Trust Indenture and the Trust Indenture Supplement upon transfer to Borrower or its designee of the Financed Amount.The irrevocable authorization to FAA counsel to date the FAA Bill of Sale, the FAA Application for Registration, the Trust Indenture and Trust Indenture Supplement and file such documents will occur prior to the transfer of the Financed Amount to Borrower or its designee.The Loan Certificate(s) will be delivered to the Certificate Holders and legal opinions delivered to all parties upon transfer of funds by the Certificate Holders, except that the opinion of FAA counsel will be delivered to all parties immediately following the filing for recordation of the Trust Indenture and Trust Indenture Supplement with the FAA. Section6.Intentionally Omitted. Section7.Borrower’s Representations, Warranties, Covenants and Indemnities. (a)In General.The Borrower represents and warrants that as of the Closing Date: (i)the Borrower is a corporation duly organized and validly existing in good standing pursuant to the laws of the State of Georgia having the organizational numberset forth on ScheduleI hereto; has the State of Georgia as its “location” (as such term is used in Section9-307 of the UCC of the State of New York as in effect on the Closing Date), its true and complete name as indicated on the public records of the State of Georgia and its mailing address is as set forth in ScheduleI hereto; is duly qualified to do business as a foreign corporation in each jurisdiction in which its operations or the nature of its business requires, except where the failure to be so qualified would not give rise to a Material Adverse Effect; is a U.S. Air Carrier; holds all licenses, certificates, permits and franchises from the appropriate agencies of the United States of America and/or all other governmental authorities having jurisdiction necessary to authorize it to engage in air transport and to carry on scheduled passenger service as presently conducted; except where the failure to hold any such license, certificate, permit or franchise would not give rise to a Material Adverse Effect; and has the corporate power and authority to engage in air transport and to carry on scheduled passenger service as presently conducted, to own the Aircraft and to enter into and perform its obligations under the Operative Documents; (ii)the execution, delivery and performance by the Borrower of the Operative Documents to which it is a party will, on the Closing Date, have been duly authorized by all necessary corporate action on the part of the Borrower, do not require any stockholder approval, or approval or consent of any trustee or holders of any indebtedness or obligations of the Borrower except such as have been duly obtained or by the Closing Date will have been duly obtained and will on the Closing Date be in full force and effect, and none of such execution, delivery or performance contravenes any law, judgment, government rule, regulation or order binding on the Borrower or the articles of incorporation or bylaws of the Borrower or contravenes the provisions of, or constitutes a default under, or results in the creation of any Lien (other than Permitted Liens) upon the property of the Borrower under, any indenture, mortgage, contract or other agreement to which the Borrower is a party or by which it or its properties may be bound or affected; (iii)neither the execution and delivery by the Borrower of the Operative Documents to which it is a party nor the performance by the Borrower of its obligations thereunder requires the consent or approval of, the giving of notice to, or the registration with, or the taking of any other action in respect of any federal, state or foreign government authority or agency, except for (A)the orders, permits, waivers, exemptions, authorizations and approvals of the regulatory authorities having jurisdiction over the operation of the Aircraft by the Borrower, which orders, permits, waivers, exemptions, authorizations and approvals have been duly obtained or will on or prior to the Closing Date be duly obtained, and will on the Closing Date be in full force and effect, and (B)the matters referred to in Section7(a)(vi); (iv)the Operative Documents to which it is a party will each constitute legal, valid and binding obligations of the Borrower enforceable against the Borrower in accordance with the terms thereof except as such may be limited by equitable principles or applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting creditors’ rights generally; (v)there are no pending or, to the Actual Knowledge of Borrower, threatened actions or proceedings against Borrower before any court, arbitrator or administrative agency which individually (or in the aggregate in the case of any group of related lawsuits) is reasonably expected to result in a Material Adverse Effect; (vi)except for (A)the registration of the Aircraft in the name of the Borrower with the FAA pursuant to the Federal Aviation Act, (B) the filing with the FAA pursuant to the FAA Regulations of an AC Form 8050-135 with respect to the contract of sale under the Warranty Bill of Sale and the international interests (or prospective international interests) under the Cape Town Convention in the Airframe and the procurement of an authorization code in respect thereof, (C)the filing for recording (and the recording) pursuant to the Federal Aviation Act of the FAA Bill of Sale and the Trust Indenture with the Trust Indenture Supplement covering the Aircraft, (D)the registration with the International Registry of the sale under the Warranty Bill of Sale and the international interests (or prospective international interests) created by the Trust Indenture in each case with respect to the Airframe and each Engine and (E) the filing of financing statements (and continuation statements at periodic intervals) with respect to the security interests created by the Trust Indenture under the Uniform Commercial Code of Georgia no further action, including any filing or recording of any document (including any financing statement in respect thereof under Article 9 of the Uniform Commercial Code of any applicable jurisdiction), is necessary in order to establish and perfect the first mortgage Lien on the Aircraft in favor of the Indenture Trustee pursuant to the Trust Indenture in any applicable jurisdiction in the United States; (vii)there has not occurred any event which constitutes a Default or an Event of Default under the Trust Indenture or a “Default” or “Event of Default” under any of the Other Trust Indentures or the Pinnacle PDP Facility Agreements which is presently continuing; (viii)the audited consolidated balance sheet of Borrower and Guarantor as of December 31, 2006, and the related consolidated statements of operations and cash flows for each of Borrower and Guarantor for the year then ended, have been prepared in accordance with U.S. GAAP and fairly present in all material respects the consolidated financial condition of Borrower and Guarantor as of such date and the consolidated results of its operations and cash flows for such period, and since December31, 2006, no event or circumstance has occurred which would have a Material Adverse Effect.The unaudited consolidated balance sheet of Guarantor as of June 30, 2007, and the related unaudited statements of operations and cash flows for the quarter then ended included in Guarantor’s quarterly report for the quarter ended June 30, 2007, as amended, have been prepared in accordance with U.S. GAAP (subject to normal year-end adjustments and the absence of footnotes) and present fairly in all material respects the consolidated financial condition of the Guarantor as of such date and the results of operations and cash flows for such period (subject, as aforesaid); (ix)Borrower has filed or caused to be filed all Federal, state, local and (in the Borrower’s opinion, as applicable) foreign tax returns which are required to be filed and has paid or caused to be paid or provided adequate reserves for the payment of all taxes shown to be due and payable on such returns or (except to the extent being contested in good faith and by appropriate proceedings and for the payment of which adequate reserves have been provided in accordance with generally accepted accounting principles) on any assessment received by the Borrower, to the extent that such taxes have become due and payable, except such returns or taxes as do not materially and adversely affect the business, property or assets, operations or financial condition, of the Borrower and do not involve a material risk of the sale, forfeiture or loss of, or the creation of any Lien (other than a Permitted Lien) on the Aircraft; (x)Borrower is not (x)in default under any indenture, mortgage, or loan agreement or under any other agreement or instrument of a material nature to which the Borrower is now a party or by which it is bound, and no event has occurred and is continuing which, under the provisions of any such indenture, mortgage, loan agreement or other material agreement or instrument, with the lapse of time or the giving of notice, or both, would constitute a default thereunder by the Borrower or (y)in violation of any law, order, injunction, decree, rule or regulation applicable to the Borrower of any court or administrative body, which, in each case, would reasonably be expected to result in a Material Adverse Effect; (xi)the Aircraft has been duly certified by the FAA as to type and has suffered no Event of Loss; (xii)assuming the truth of the representations contained in Section8(b) hereof, neither the execution and delivery by the Borrower of the Operative Documents to which it is a party nor the performance of its obligations thereunder will result in a “prohibited transaction,” within the meaning of Section406 of ERISA or Section4975 of the Code which could subject any Certificate Holder to any tax or penalty pursuant to Section4975 of the Code or Section502(i) of ERISA; (xiii)no part of the funds used or to be used by the Borrower to satisfy its obligations under the Operative Documents constitutes or will constitute assets of any “employee benefit plan” as defined in Section3(3) of ERISA or any “plan” as defined in Section4975(e)(1) of the Code; (xiv)the issuance of the Loan Certificate to the Original Certificate Holder will not require registration of the Loan Certificate pursuant to the Securities Act; (xv)the Borrower is not an “investment company” as defined in, or subject to regulation under, the Investment Company Act of 1940; (xvi)none of the information furnished in writing by or on behalf of the Borrower to the Original Certificate Holder in connection with the negotiation of this Agreement or delivered hereunder (as modified or supplemented by other information so furnished) contains any material misstatement of fact or omits any material fact necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading; (xvii)no part of the proceeds of any Loan will be used, whether directly or indirectly, for any purpose that entails a violation of any of the Regulations of the Board of Governors of the Federal Reserve, including RegulationsU and X; (xviii)the Guarantor has minimum unrestricted cash, cash equivalents and short term investments balance (determined in accordance with GAAP on a consolidated basis) of at least [***]; and (xix) remains in full force and effect. (b)General Indemnity.Subject to the next following paragraph, the Borrower hereby agrees to indemnify, on an After-tax Basis, each Indemnitee against, and agrees to protect, save and keep harmless each of them from any and all Expenses imposed on, incurred by or asserted against any Indemnitee arising out of or directly resulting from (i)the operation, possession, use, maintenance, overhaul, testing, registration, reregistration, delivery, non-delivery, lease, nonuse, modification, alteration, or sale of the Aircraft, Airframe, Engines or any engine used in connection with the Airframe or any part of any of the foregoing by the Borrower, any lessee or any other Person whatsoever, whether or not such operation, possession, use, maintenance, overhaul, testing, registration, reregistration, delivery, non-delivery, lease, nonuse, modification, alteration, or sale is in compliance with the terms of the Trust Indenture, including, without limitation, claims for death, personal injury or property damage or other loss or harm to any person whatsoever and claims relating to any laws, rules or regulations pertaining to such operation, possession, use, maintenance, overhaul, testing, registration, reregistration, delivery, non-delivery, lease, non-use, modification, alteration, sale or return including environmental control, noise and pollution laws, rules or regulations; (ii)the manufacture, design, purchase, acceptance, rejection, delivery, or condition of the Aircraft, Airframe, Engines or any engine used in connection with the Airframe, or any part of any of the foregoing including, without limitation, latent and other defects, whether or not discoverable, or trademark or copyright infringement; (iii)any breach of or failure to perform or observe, or any other noncompliance with, any covenant or agreement to be performed, or other obligation of the Borrower under any of the Operative Documents, or the falsity of any representation or warranty of the Borrower in any of the Operative Documents; and (iv)the transactions contemplated by the Operative Documents or any lease under the Trust Indenture, any Event of Default under the Trust Indenture or the enforcement against the Borrower or any Lessee of any of the terms thereof (including, without limitation, ArticleIX of the Trust Indenture), including the offer, sale and delivery by the Borrower or anyone acting on behalf of the Borrower of the Loan Certificates or successor debt obligations issued in connection with the refunding or refinancing thereof (including, without limitation, any claim arising out of the Securities Act, the Securities Exchange Act of 1934, as amended, or any other federal or state statute, law or regulation, or at common law or otherwise relating to securities (collectively “Securities Liabilities”)) (the indemnity provided in this Section 7(b)(iv) to extend also to any Person who controls an Indemnitee, its successors, assigns, employees, directors, officers, servants and agents within the meaning of Section15 of the Securities Act); and. The foregoing indemnity shall not extend to any Expense of any Indemnitee to the extent attributable to one (1) or more of the following:(1)any representation or warranty made by such Indemnitee in or pursuant to the Operative Documents being incorrect in any material respect; (2)the failure by such Indemnitee to perform or observe in any material respect any agreement, covenant or condition in any of the Operative Documents (except to the extent such failure is attributable to a Default or an Event of Default); (3)acts or omissions involving the willful misconduct or gross negligence of such Indemnitee (other than gross negligence imputed to such Indemnitee solely by reason of its interest in the Aircraft); (4)in the case of any Certificate Holder, a disposition (voluntary or involuntary) by such Certificate Holder of all or any part of its interest in a Loan Certificate (other than as contemplated by the Trust Indenture or this Agreement) or, in the case of the Indenture Trustee, by such Indemnitee of all or any part of such Indemnitee’s interest in the Airframe or any Engine or Operative Documents; (5)negligence of any inspecting party in connection with the exercise of a physical inspection of the Aircraft; (6)the authorization or giving or withholding of any future amendments, supplements, waivers or consents with respect to any of the Operative Documents, which amendments, supplements, waivers or consents are not required pursuant to the terms of the Operative Documents and not requested by the Borrower; (7)any Tax, or increase in tax liability under any tax law; (8)a failure on the part of the Indenture Trustee to distribute in accordance with the Trust Indenture any amounts received and distributable by it thereunder; (9)any Indemnitee having engaged in a “prohibited transaction” within the meaning of Section406 of ERISA or Section4975 of the Code; (10)any amount which constitutes an expense that is to be borne by such Indemnitee pursuant to the Operative Documents; (11) except to the extent attributable to acts or events occurring prior thereto, acts or events (other than acts or events related to the performance or failure to perform by Borrower of its obligations pursuant to the terms of the Operative Agreements) that occur after Indenture Trustee is required to release the Aircraft and Indenture Estate from the Lien of the Trust Indenture pursuant to Section 15.01 of the Trust Indenture; (12)the offer or sale by an Indemnitee of any interest in the Aircraft, the Loan, or any Loan Certificate in violation of applicable federal, state or foreign securities laws (other than any violation thereof caused by the acts or omissions of Borrower); (13)if it is an ordinary and usual operating or overhead expense; (14)if another provision of an Operative Document specifies the extent of Borrower’s responsibility or obligation with respect to such Expense, arising from other than failure of Borrower to comply with such specified responsibility or obligation. If an Indemnitee has actual knowledge of a claim involving one or more Expenses that such Indemnitee is indemnified against under Section7(b), such Indemnitee shall promptly give notice of such claim to the Borrower; provided that the failure to provide such notice shall not release the Borrower from any of its obligations to indemnify hereunder except to the extent that the Borrower is prejudiced as a result of the failure to give such notice in a timely fashion, and no payment by the Borrower to an Indemnitee pursuant to this Section7(b) shall be deemed to constitute a waiver or release of any right or remedy which the Borrower may have against such Indemnitee for any actual damages as a result of the failure by such Indemnitee to give the Borrower such notice.The Borrower shall be entitled, at its sole cost and expense, acting through counsel, so long as the Borrower has acknowledged in writing its responsibility for such Expense and that it will provide indemnity for such claim hereunder, to participate in and, to the extent that it shall elect, to assume responsibility for and control the defense or settlement of such claim.The Indemnitee may participate at its own expense and with its own counsel in any judicial proceeding controlled by the Borrower pursuant to the preceding provisions; provided, that such Indemnitee’s participation does not, in the reasonable opinion of the independent counsel appointed by the Borrower or its insurers to conduct such proceedings, interfere with the defense of such case.Notwithstanding any of the foregoing, the Borrower shall not be entitled to assume responsibility for and control the defense or settlement of such claim if any Event of Default shall have occurred and be continuing, if such proceedings will involve a material risk of the sale, forfeiture or loss of the Aircraft unless the Borrower shall have posted a bond or other security reasonably satisfactory to the relevant Indemnitee with respect to such risk or if such proceedings entail any risk of criminal liability being imposed on such Indemnitee. The Indemnitee shall supply the Borrower with such information in its possession reasonably requested by the Borrower as is necessary or advisable for the Borrower to control or participate in any proceeding to the extent permitted by this Section7(b).Such Indemnitee shall not enter into a settlement or other compromise with respect to any Expense without the prior written consent of the Borrower, which consent shall not be unreasonably withheld or delayed, unless such Indemnitee waives its right to be indemnified with respect to such Expense under this Section7(b). The Borrower shall supply the Indemnitee with such information in its possession reasonably requested by the Indemnitee as is necessary or advisable for the Indemnitee to control or participate in any proceeding to the extent permitted by this Section7(b). To the extent of any payment of any Expense pursuant to this Section7(b), the Borrower, without any further action, shall be subrogated to any claims the Indemnitee may have relating thereto.The Indemnitee agrees to give such further assurances or agreements and to cooperate with the Borrower to permit the Borrower to pursue such claims, if any, to the extent reasonably requested by the Borrower. In the event that the Borrower shall have paid an amount to an Indemnitee pursuant to this Section7(b), and such Indemnitee subsequently shall be reimbursed in respect of such indemnified amount from any other Person, such Indemnitee shall promptly pay the Borrower the amount of such reimbursement, provided that no Special Default or Event of Default has occurred and is continuing. Any amount payable to the Indemnitee pursuant to this Section 7(b) by the Borrower shall be paid within 15 days after Borrower’s receipt of a written demand therefor from such Indemnitee accompanied by a written statement describing in reasonable detail the claim that is the subject of and basis for such indemnity and the computation of the amount payable. If an Indemnitee is not a party to this Agreement, Borrower may require such Indemnitee to agree in writing to the terms of this Section 7(b) prior to making any payment to such Indemnitee under this Section 7(b). (c)General Tax Indemnity.The Borrower agrees to pay, indemnify and hold each Indemnitee harmless from, all Taxes imposed against any Indemnitee, by any taxing authority upon or with respect to any of the foregoing, or upon or relating to or measured by (i)the operation, possession, use, maintenance, overhaul, testing, registration, reregistration, delivery, non-delivery, lease, nonuse, modification, alteration, or sale of the Aircraft or Airframe or any Engine, or any engine used in connection with the Airframe or any part of any of the foregoing by the Borrower, any lessee of the Borrower or any other Person acting by or on behalf of the Borrower whatsoever, including, without limitation, claims for death, personal injury or property damage or other loss or harm to any person whatsoever and claims relating to any laws, rules or regulations pertaining to such operation, possessions, use, maintenance, overhaul, testing, registration, reregistration, delivery, non-delivery, lease, nonuse, modification, alteration, sale or return including environmental control, noise and pollution laws, rules or regulations; (ii)the manufacture, design, purchase, acceptance, rejection, delivery, or condition of the Aircraft or Airframe or any Engine, any engine used in connection with the Airframe, or any part of any of the foregoing including, without limitation, latent and other defects, whether or not discoverable, or trademark or copyright infringement; or (iii) upon the rentals, receipts or earnings arising therefrom, or upon or with respect to the Borrower, or upon the Certificate or other sums payable thereunder or under or on or with respect to the Operative Documents or any sums payable thereunder, the execution and delivery of this Agreement or any other Operative Document, or otherwise with respect to the transactions contemplated by the Operative Documents, provided that the foregoing indemnity shall not apply: (i)In the case of any Indemnitee, to any Taxes imposed by any taxing authority on, based on, or measured by, the income (whether denominated an income or a franchise Tax), receipts, capital, net worth, excess profits, or items of tax preference, including minimum Taxes and withholding Taxes measured by income of such Indemnitee from, upon or with respect to the Aircraft or the transactions contemplated hereby, provided, however, that this clause (i) shall not exclude (A) any Taxes imposed by any taxing authority which are sales, use, value-added, rental, excise, license, ad valorem or property taxes or (B) any Taxes (other than U.S. federal, state or local income taxes) imposed by any taxing authority due to (y) the place of incorporation, commercial domicile, or other presence in such jurisdiction of the Borrower or any user of or person in possession of any Aircraft or any part thereof (or any affiliate of such person), or (z) any payments made under any of the Operative Documents being made from the jurisdiction imposing such Taxes or (C) any Taxes to the extent covered by Section7(d) below; (ii)Any Taxes imposed on an Indemnitee (A) to the extent resulting from the gross negligence or willful misconduct of such Indemnitee or any Person acting on behalf of such Indemnitee or (B) to the extent resulting from the material falsity or material inaccuracy of any representation or warranty of any Indemnitee or any material misrepresentation or material breach of contract of any Indemnitee made in connection with or arising under any of the Operative Documents; (iii)Any Taxes imposed on an Indemnitee for the sale of the Aircraft or Airframe or any Engine after an Indemnitee has purchased the Aircraft or Airframe or any Engine pursuant to Section 4 of the Indenture and the Manufacturer Consent; (iv)Any Taxes imposed on an Indemnitee arising from the acts or omissions of any Person in respect of the Aircraft or Airframe or any Engine, engine or part thereof incurred in connection with or following the exercise of any remedies under the Indenture; (v)Any Tax imposed as a result of a transfer or disposition by an Indemnitee of all or any portion of its interest in the Certificate, or any Operative Document or any interest in an Indemnitee, unless in each case pursuant to an exercise of remedies in the case of an Event of Default or pursuant to Sections2.15(f) or 7(d)(iv) hereof; (vi)Any Tax imposed on a Certificate Holder based on or measured by any fees received by such Certificate Holder in connection with any transaction contemplated by the Operative Documents; (vii)Any Tax imposed on an Indemnitee to the extent such Tax would not have been imposed but for a present or future connection between such Indemnitee or any Affiliate thereof and the jurisdiction imposing such Taxes (including, without limitation, the Indemnitee or an Affiliate thereof being or having been a citizen or resident thereof, or having been organized, present or engaged in a trade or business therein, or having, having had, a permanent establishment or fixed place of business therein), other than a connection arising by reason of the transactions contemplated by the Operative Documents or the operation, presence, storage or use of the Aircraft, Airframe, Engine or any part thereof or the presence, activity or other matter of or in respect of the Borrower; (viii)Any Tax imposed on any Indemnitee under Section 4975 of the Code or under subtitle B of ERISA or equivalent state law as a result of the use by such Indemnitee or any of its Affiliates of the assets of an “employee benefit plan” (as defined in Section 3(3) of ERISA) to fund the Certificate or otherwise to acquire any interest in the Certificates; or (ix)Any Tax imposed on an Indemnitee that is incurred as a result of a change by such Indemnitee of its lending office, unless such change is effected pursuant to Section7(d)(iv) hereof. (d)Withholding Taxes. (i)Except as provided in this Section7(d), the Borrower shall have no liability to any Certificate Holder in the event any withholding Tax is imposed on payments made to such Certificate Holder pursuant to this Agreement, the other Operative Documents, or in respect of its Certificate. (ii)Notwithstanding anything to the contrary contained herein or any other Operative Document, the Borrower agrees that any payment made to or for the benefit of a Certificate Holder with respect to interest, principal, Break Amount or other amounts payable pursuant to this Agreement and the other Operative Documents on or with respect to its Certificate shall be free of all withholdings or deductions with respect to United States federal income withholding Taxes (“U.S. Withholding Taxes”), and in the event that the Borrower shall be required by applicable law to make any such withholding or deduction for any such U.S. Withholding Taxes (a) the Borrower shall pay to such Certificate Holder an additional amount so that after making all required withholdings or deductions for U.S. Withholding Taxes from such payment such Certificate Holder receives the same amount it would have received had no such withholdings or deductions been required, (b) the Borrower shall make all such withholdings or deductions, (c) the Borrower shall pay such amount withheld or deducted to the Internal Revenue Service in accordance with applicable law, and (d) shall indemnify such Certificate Holder in respect of such U.S. Withholding Taxes; provided, however, that the Borrower shall only have an obligation under this Section7(d) for U.S. Withholding Taxes to the extent (i) that such Certificate Holder is the Original Certificate Holder, (ii) that such Certificate Holder is a Treaty Lender and such U.S. Withholding Taxes result from a change in law, the Tax treaty between the United States and Austria, France, Germany, Ireland, the Netherlands or the United Kingdom (each, a “Specified Jurisdiction”), or interpretation of either thereof that occurs on or after the date such Certificate Holder acquires its interest in its Certificate, or (iii) that such Certificate Holder is a certificate holder whose interest income from the transactions contemplated by the Operative Documents is income effectively connected with the conduct of a United States trade or business and such U.S. Withholding Taxes result from a change in law, the relevant Tax treaty, or interpretation of either thereof that occurs on or after the date such Certificate Holder acquires its interest in its Certificate. (iii)For purposes of this Section7(d), the term “Treaty Lender” shall mean a person who is a resident of a Specified Jurisdiction and entitled to claim the benefits of the income Tax treaty between the United States and such Specified Jurisdiction at the time it acquires its interest in its Certificate. (iv)Each Certificate Holder agrees to investigate alternatives for reducing or avoiding any Taxes indemnifiable pursuant to this Section7(d) and to use commercially reasonable efforts (at the Borrower’s reasonable expense) to avoid or minimize any liability with respect to such Taxes, including, without limitation, by transferring its Certificate to an Affiliate or to a third party or by designating a different lending office of such Certificate Holder, if such designation or other action would avoid the need for, or reduce the amount of, any such Taxes; provided, however, that this sentence shall not obligate such Certificate Holder to take any action that would, in its reasonable judgment, cause such Certificate Holder to incur any economic, legal, or regulatory disadvantage, unless the Borrower agrees to indemnify such Certificate Holder therefor in a manner reasonably satisfactory to such Certificate Holder. (v)In addition, the Borrower agrees to pay and indemnify each Certificate Holder in respect of any present or future stamp or documentary Taxes or any other license, excise, registration, filing or property Taxes imposed by any governmental authority which arise from (i) the execution, delivery, registration, filing, recording or perfection of any security interest of or in connection with this Agreement or other Operative Documents (other than any such Taxes attributable to a voluntary transfer of a Certificate by such Certificate Holder) or (ii) in connection with an Event of Default. (vi)The Borrower further agrees that any payment or indemnity pursuant to this Section7(d) shall be in an amount which, after deduction of all Taxes required to be paid by such recipient with respect to such payment or indemnity under the laws of any federal, state, or local government or taxing authority in the United States, or under the laws of any other country or any taxing authority or governmental subdivision of such country, or any territory or possession of the United States, or any international authority, shall be equal to the amount the recipient would have received in the absence of the imposition of such Taxes. (vii)If by reason of (x) any U.S. Withholding Taxes with respect to which a payment or indemnity was made or paid by the Borrower to or on behalf of a Certificate Holder under clause (a) of Section7(d)(ii), or (y) any additional payments to a Certificate Holder pursuant to Section7(b), 7(c) or Section7(d)(vi) with respect to Taxes resulting from payment or indemnification of an Expense or from payment or indemnification pursuant to this Section7(d) on an after-tax basis, such Certificate Holder realizes a net tax savings (by means of a credit, deduction or otherwise), such Certificate Holder shall pay to the Borrower, as promptly as practicably after the realization of such net tax saving, the amount of such net tax saving together with any additional tax saving realized as a result of such payment (it being understood that the amount and timing of the realization of such tax saving shall be reasonably determined by such Certificate Holder in good faith). (e)Interest.The Borrower will pay to each Indemnitee within 3 Business Days, to the extent permitted by applicable law, interest on any amount of indemnity not paid when due pursuant to this Section7 until the same shall be paid, at the Past Due Rate. (f)Indenture Trustee’s Fees.
